internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-118387-99 date date legend taxpayer seller seller company plant plant district commission a commission b a b c d this letter responds to your request dated date that we rule on certain tax consequences of the transfer of a portion of the plants from sellers to the taxpayer and the company as set forth below you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to the taxpayer and its qualified nuclear decommissioning fund as well as rulings regarding the tax treatment of the transfer of nonqualified funds on the transfer of the plants the taxpayer has represented the following facts and information relating to the ruling_request the taxpayer is an investor owned public_utility and is under the audit jurisdiction of the district_director of district the taxpayer is under the regulatory jurisdiction of commission a commission b and the nuclear regulatory commission prior to the transaction at issue the taxpayer owned an undivided b percent interest in each of the plants on d taxpayer entered into two asset purchase agreements in the first agreement agreement taxpayer and company agreed to purchase from seller a a undivided_interest as tenants in common without the right of plr-118387-99 partition in each of the plants with one-half of the purchased interest being acquired by each purchaser in the second agreement agreement taxpayer and company agreed to purchase from seller a a undivided_interest as tenants in common without the right of partition in each of the plants with one-half of the purchased interest being acquired by each purchaser after these purchases the taxpayer will own a c percent interest in each of the plants taxpayer and company will pay to the sellers cash and will assume all liabilities with respect to decommissioning the transferred interests in the plants with respect to the taxpayer the sellers will transfer their proportionate ownership_interest in the plants nuclear fuel real_property machinery equipment licenses and the assets contained in the sellers’ qualified and nonqualified nuclear decommissioning funds the taxpayer currently maintains qualified and nonqualified nuclear decommissioning funds with respect to its pre-existing ownership_interest in the plants requested ruling neither the taxpayer nor its qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take into account any income_or_deduction into account by reason of the transfer of one-half of the assets of the sellers’ qualified nuclear decommissioning funds into the taxpayer’s respective existing qualified funds at closing the taxpayer’s qualified nuclear decommissioning funds will have a basis in the assets received equal to the basis of such assets in the sellers’ funds immediately prior to closing sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified nuclear decommissioning fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified nuclear decommissioning fund is percent sec_468a provides in pertinent part that the assets in a qualified nuclear decommissioning fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified nuclear decommissioning fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership plr-118387-99 interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- c i provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified nuclear decommissioning fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein these dispositions qualify under the general provisions of sec_1_468a-6 thus under sec_1_468a-6 the taxpayer’s funds will not be disqualified upon the receipt of the sellers’ qualified funds sec_1_468a-6 provides that neither a transferee of an interest in a nuclear power plant nor the transferee’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale accordingly neither the taxpayer nor its qualified funds will recognize gain_or_loss or otherwise take into account any income_or_deduction upon the receipt of the qualified nuclear decommissioning funds from the sellers sec_1_468a-6 provides that transfers to which sec_1_468a-6 apply do not affect basis thus the qualified funds in the hands of the taxpayer will have a basis in their assets equal to the basis in their assets immediately prior to the transfer from the sellers requested ruling subsequent to the transfer of one-half of the assets from the sellers’ qualified nuclear decommissioning funds the taxpayer’s existing qualified funds will continue to be treated as qualified nuclear decommissioning funds satisfying plr-118387-99 the requirements of sec_468a and sec_1_468a-5 and the taxpayer will continue to be treated as an eligible_taxpayer and an electing taxpayer with respect to its interests in the plants sec_1_468a-1 defines eligible_taxpayer as any taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 defines in part a qualifying interest to include a direct ownership_interest sec_1_468a-5 sets out the qualification requirements for a qualified nuclear decommissioning fund and sets forth reason for disqualification of a qualified_fund sec_1_468a-6 provides in part that for purposes of sec_468a the transfer of assets from a seller’s qualified_fund to a transferee’s qualified_fund will not constitute a payment or contribution of assets by the transferee to its qualified_fund the taxpayer’s qualified nuclear decommissioning funds qualified under sec_468a prior to their receipt of one-half of the assets of the sellers’ respective qualified funds since as determined above with respect to requested ruling this transaction qualifies for treatment under sec_1_468a-6 the taxpayer’s funds will not be disqualified upon the receipt of the proportionate amount of the sellers’ qualified funds in addition assuming the qualification requirements of sec_1_468a-5 continue to be followed receipt of the proportionate amount of the sellers’ qualified funds under these circumstances will not affect the qualification status of the taxpayer’s existing qualified nuclear decommissioning funds requested ruling in the taxable_year of closing the taxpayer will not currently recognize any gain or otherwise take any income into account by reason of the transfer of one-half the assets of the sellers’ nonqualified nuclear decommissioning funds to the taxpayer’s existing nonqualified nuclear decommissioning funds with respect to the sellers’ transfer of a portion of the plants and associated nonqualified funds to the taxpayer in exchange for consideration and the assumption of the obligation to decommission those portions of the plants taxpayer will not recognize any gain or otherwise take any income into account by reason of the transfer of the nonqualified nuclear decommissioning funds generally a taxpayer does not realize income upon its purchase of a business’ assets even where those assets include cash or marketable_securities and in connection with the purchase the taxpayer assumes liabilities of the seller see 194_f2d_190 2d cir revrul_55_675 1955_2_cb_567 in this case company cannot acquire the taxpayer’s interests in the plants without assuming the associated decommissioning liabilities which are inextricably associated with the ownership and operation of the plants and there is no indication that the transaction is other than a bona_fide purchase of taxpayer’s interests in the plants and the associated assets and liabilities the exception to the general_rule set forth in revrul_71_450 1971_2_cb_78 does not apply in revrul_71_450 unlike the present situation the purchaser agreed to assume the prepaid subscription liability in return for a separate cash payment and the liability was not reflected in the plr-118387-99 sales_price of the business accordingly taxpayer will not realize income from its acquisition of one-half of the sellers’ interests in the plants and in one-half the assets in the non-qualified funds except to the extent that under the rules of sec_1060 the amount of cash and other class_i_assets received by taxpayer not including the assets in the qualified funds surpasses the amount of consideration provided by taxpayer and taken into account in the year of the acquisition further to the extent that taxpayer is entitled to take into account other consideration paid taxpayer will make appropriate adjustments to reflect any income previously recognized by virtue of having acquired class_i_assets in excess of the consideration taken into account in the year of the acquisition see sec_1_1060-1t c 338-6t b and -7t b our conclusion above is conditioned on taxpayer including in basis only the cash paid to sellers and any liabilities that are otherwise incurred for federal_income_tax purposes and allocating this consideration pursuant to the residual_method under sec_1060 and the regulations thereunder pursuant to sec_461 and the regulations thereunder taxpayer will not be entitled to treat as a component of its cost_basis at the time of the closing any amount attributable to the future decommissioning liabilities assumed in the transactions finally sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1_1060-1t a provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate the consideration under the residual_method as described in sec_1_338-6t and sec_1_338-7t in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis is determined wholly by reference to the consideration paid for such assets sec_1_1060-1t c defines a seller’s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 and sec_461 the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not plr-118387-99 actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in sec_197 except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not they qualify as sec_197 intangibles consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated among the class_ii_assets pro_rata to the extent of their fair_market_value then among the class_iii_assets pro_rata to the extent of their fair_market_value then among the class_iv_assets pro_rata to the extent of their fair_market_value then among the class_v_assets pro_rata to the extent of their fair_market_value then among the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated among the class_vii_assets pro_rata according to their fair_market_value sec_1 1t c 338-6t b and 338-6t b the following example illustrates the operation of sec_1060 on date1 an applicable_asset_acquisition is made the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets with fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration consists of dollar_figure cash and an assumed liability of dollar_figure that under applicable tax_accounting principles is taken into account at the time of the applicable_asset_acquisition the consideration will be first reduced by dollar_figure the amount of class_i_assets the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro_rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value resulting in no gain_or_loss dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain the character of the amounts of gain_or_loss recognized by the seller as well as any applicable holding periods are determined by the nature of the underlying assets sec_1 1t a 1060-1t c and 338-6t if under general tax principles there is a subsequent adjustment to the consideration eg if it is later determined that the actual amount of the liability assumed differs from the value that the parties assigned to such liability on the date of plr-118387-99 the applicable_asset_acquisition that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sec_1_1060-1t a 1060-1t c and 338-7t with respect to the plant equipment operating_assets and nonqualified nuclear decommissioning fund assets these assets comprise a trade_or_business in sellers’ hands and the basis taxpayer takes in those assets will be determined wholly by reference to taxpayer’s consideration thus sellers’ transfer of plant equipment operating_assets and nonqualified_fund assets to taxpayer in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified_fund is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder accordingly on the acquisition_date taxpayer’s basis in the assets acquired must be determined by allocating its cost ie the consideration provided by taxpayer on the acquisition_date which includes cash and the issue_price of any notes but not the assumption of the decommissioning liability among the acquired assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically taxpayer will first reduce its consideration by the amount of class_i_assets it receives in the transaction including any class_i_assets held in the nonqualified_fund to the extent the class_i_assets received exceed taxpayer’s consideration the taxpayer will recognize income to the extent taxpayer’s consideration exceeds the class_i_assets it receives such excess will be allocated to the class_ii_assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value because the combined value of the class i and ii assets will exceed taxpayer’s consideration on the acquisition_date the total amount of consideration to be allocated to the class_ii_assets will be less than their fair_market_value and no consideration will be allocated to assets in classes iii iv v vi or vii when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable assets acquisition eg when and to the extent the non-qualified funds pay or incur decommissioning expenses such amounts will be taken into account as increases to taxpayer’s consideration and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date sec_1_1060-1t a 1060-1t c 338-6t and 338-7t requested ruling pursuant to sec_1_468a-6 the taxpayer will not be required to file a request for a revised schedule of ruling amounts for its original b percent interest in the plants as a result of the purchase of the additional a percent interest and the taxpayer’s current schedule of ruling amounts will not be affected by this purchase sec_1_468a-6 provides rules for the determination of a schedule of ruling amounts for a transferee of an interest in a nuclear power plant these rules provide for the determination of a schedule of ruling amounts for the interest in a nuclear power plant that is transferred the rules do not affect the applicability of an plr-118387-99 existing schedule of ruling amounts as it applies to a portion of a nuclear power plant owned by a transferee prior to an acquisition of an additional portion of a plant accordingly until the occurrence of one of the mandatory review requirements of sec_1_468a-3 the taxpayer will not be required to file a request for a revised schedule of ruling amounts for its original b percent interest in the plants as a result of the purchase of the additional a percent interest nor will taxpayer’s current schedule of ruling amounts be affected by this purchase however with respect to the additional a percent interest in the plants purchased by the taxpayer the rules of 468a-6 e would apply the ruling_amount for the year of acquisition will be the sellers’ ruling_amount adjusted for the amount of the sellers’ interest acquired and percent of the taxable_year remaining after the transaction after the year of acquisition taxpayer would have to apply for a new schedule of ruling amounts with respect to the a percent interest in the plants this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in accordance with the powers of attorney we are sending a copy of this ruling to your authorized representative we are also sending a copy of this letter_ruling to the district_director of district sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
